[Cite as Foster v. Benson, 2019-Ohio-1528.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

EROL FOSTER                                        :

                Plaintiff-Appellant,                :
                                                             No. 107366
                v.                                  :

ANGELA BENSON, ET AL.,                              :

                Defendants-Appellees.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, MODIFIED IN PART,
                           AND REMANDED
                RELEASED AND JOURNALIZED: April 25, 2019


                      Civil Appeal from the Cleveland Municipal Court
                                 Case No. 2016 CVG 11394


                                              Appearances:

                Mike Heller Law, L.L.C., Michael A. Heller, for appellant.

                Angela Benson, pro se; Dwayne Thomas, pro se,
                appellees.


MARY J. BOYLE, P.J.:

                  Plaintiff-appellant, Erol Foster, appeals from the trial court’s

judgment granting defendants $8,000 in damages and court costs. He raises 12

assignments of error for our review:

           1. Plaintiff/Appellant was denied due process.
         2. The trial court erred in failing to record the proceedings before
            the Magistrate (hearing of 09/14/2017).

         3. Magistrate’s Decision (of 09/27/2017) is/was against the
            manifest weight of the evidence.

         4. The trial court erred in the failure of adequate proof of damages
            by Defendant/Appellee(s).

         5. Trial Court erred in finding that Plaintiff/Appellant Foster
            allegedly sold her 2 couches to a neighbor.

         6. Trial Court erred in finding that Plaintiff/Appellant Foster had
            allegedly thrown out Defendant/Appellee(s)’s [sic] belongings.

         7. Trial Court otherwise erred in finding that Plaintiff/Appellant
            had “removed” or “taken” Defendant/Appellee(s)’s [sic]
            belongings.

         8. Trial Court erred in referring to ‘Defendant/Appellee(s)s’ [sic] in
            the plural, including but not limited to, arbitrarily awarding
            judgment to both Defendant/Appellees, and, in dismissing
            Plaintiff/Appellants’ claims against both Defendant/Appellees.

         9. Trial Court erred in finding that Plaintiff/Appellant had locked
            Defendant/Appellee(s) out.

         10. Trial Court erred in finding that Plaintiff/Appellant Foster
             violated ORC 5321.15.

         11. Trial Court erred in finding that Plaintiff/Appellant Foster
             committed the tort of conversion.

         12. Trial Court erred in failing to assign a dollar amount of damages
             to the alleged tort of conversion and/or to itemize damages
             therefor.

              Finding partial merit to Foster’s eighth assignment of error, we affirm

in part, modify in part, and remand for the trial court to issue a journal entry only

awarding Angela Benson $8,000 in damages on her counterclaim against Foster
and omitting an award of damages to Dwayne Thomas. (Benson and Thomas are

collectively referred to as “defendants.”)

   I.       Procedural History and Factual Background

               On August 11, 2016, Foster filed a pro se complaint in forcible entry

and detainer and for money damages against the defendants. Foster alleged that he

owned a residential property located at 3255 East 117th Street in Cleveland and that

he rented the property on a monthly basis to Benson and Thomas, but that they

failed to pay rent at the beginning of August 2016. Specifically, Foster alleged that

Benson and Thomas “agreed to pay [Foster] rent for the premises in the amount of

$600.00 per month” and that they “failed to pay plaintiff rent for the period from

the 1st day of August 2016 until the present[.]” Foster also alleged that he served

Benson and Thomas with a written notice to leave the premises on August 5, 2016.

Foster said defendants owed him $600 “plus $30 per day until [they] vacate * * *

the premises” as well as “$300.00 for property damage” and “court filing fees and

legal fees.”   As a result, Foster sought “$950.00 plus $30.00 per day until

defendant[s] vacate[] the premises.”

               Foster, this time with representation, filed an amended complaint on

September 1, 2016, adding a new third-party plaintiff, Foster EM Family Trust.1 The

amended complaint included the same allegations, but asked for money damages in




        1Hereinafter, Foster and Foster EM Family Trust are collectively referred to as
“plaintiffs.”
the amount of $5,000 for “property damage, delinquent rent, * * * and other,” as

well as $30 per day until the defendants vacated the premises.

               The magistrate set a hearing for the matter, but continued it for lack

of service of the summons and complaint on defendants. After resetting the hearing,

the magistrate again found that service was not perfected.

               In October 2016, Benson filed an answer, denying the allegations.

She alleged that “Foster change[d] and bolted the locks and doors [and she] was

unable to get into our home as of August 2016 so I don’t owe any rent[.] Couldn’t

get into home.” Benson also filed counterclaims against Foster for damages “for

illegally moving all our property out [of] our home on October 17, 2016.” She alleged

that “we never got any notice based upon eviction[.] When I got the call I called

eviction court and they gave us a date stating they made several attempts but we

never got any mail since July[.] Our court date was [November] 9, 2016.” She also

alleged that Foster “paid for dump trucks called ‘Pete and Pete’ and trash[ed] all our

belonging[s] and we lost everything without being evicted. [A]lso for lost wages.”

She therefore requested a judgment for $8,000 plus costs.

               Thomas did not file an answer.

               In December 2016, plaintiffs moved to strike Benson’s answer and

counterclaim for failure of service. Plaintiffs argued that Benson’s alleged service on

Foster was inadequate because she should have served plaintiffs’ attorney who

appeared on his behalf and represented him when the amended complaint was filed.

Foster also argued that he never received Benson’s answer and counterclaim.
              The trial court denied plaintiffs’ motion, but granted plaintiffs “leave

to plead until January 27, 2017 to file a response to [the] counterclaim.” Plaintiffs

did not file a response to Benson’s counterclaim.

              The case proceeded to trial in September 2017, but plaintiffs failed to

appear. Benson appeared pro se and submitted a list of items that she alleged were

lost or destroyed as a result of Foster’s actions. That list was marked as Exhibit A.

              On September 27, 2017, the magistrate issued a decision, making the

following factual findings:

      Plaintiff Erol Foster entered into a rental agreement with Defendants
      for property at 3255 E. 117th St., Cleveland.


      In July 2016, Defendant Benson asked Plaintiff Foster to change the
      locks at the property because of a problem with a neighbor.


      Defendant Benson was residing with her mother and preparing for her
      wedding and so did not press Plaintiff Foster on the question of getting
      a key; she was able to enter the property through a window to retrieve
      belongings she needed for her wedding.


      Defendant Benson told Plaintiff Foster that she planned to come to the
      property with a moving truck to move out all her furniture and her
      belongings, again asking for a key.

      ***

      The first cause hearing was then set for September 29, 2016; on that
      day, it was continued due to lack of service on Defendants of the
      summons and complaint. The Court set the case for October 12, [2016]
      but service again failed.
      On October 17, [2016], Plaintiff Foster, without having any authority
      from the Court allowing him to do so, removed almost all of
      Defendants’ belongings from the property. Defendant Benson
      discovered that he had sold her two couches to a neighbor and had
      taken or thrown out almost all of her belongings, a true and accurate
      list of which she offered into evidence as Defendant’s Exhibit 1.



      The cost to Defendants to replace lost belongings will be greater than
      $8000.



      Defendants are also entitled to damages for the disruption and
      inconvenience of being locked out and losing their belongings but since
      their damages are already in excess of their prayer amount, the Court
      makes no finding as to the dollar amount of these damages.

               The magistrate stated that “Plaintiff Foster knew that he had not

obtained a judgment of eviction and knew that Defendants had no intention of

abandoning their personal property” and that he “therefore violated R.C. 5321.15

and committed the tort of conversion.” The magistrate also found that “Defendants

did not provide testimony that Plaintiff Foster EM Family Trust had any role in

removing their belongings.” As a result, the magistrate granted “judgment to

Defendants against Plaintiff Erol Foster in the amount of $8000 plus court costs”

and “with interest from the date of judgment.” It also dismissed “Plaintiffs’ claims

with prejudice as a sanction for Plaintiffs’ failure to appear for trial” and dismissed

“without prejudice Defendants’ claims against Plaintiff Foster EM Family Trust.”

               On September 27, 2017, the trial court adopted the magistrate’s

decision granting defendants $8,000 “plus court costs with interest from the date of
judgment[,]” dismissing defendants’ claims against Foster EM Family Trust, and

dismissing plaintiffs’ claims with prejudice.

               On September 29, 2017, plaintiffs filed a motion for leave to file an

answer.    Plaintiffs alleged that “[a]pparently by excusable neglect[, they]

inadvertently did not answer Defendant’s counterclaim.” They also argued that the

“Magistrate’s Decision * * * on or about Sept. 27 must be stricken, and a new trial

must be set.” Shortly after, plaintiffs also filed a “Motion for audio recording &

exhibits, etc.” requesting evidence presented during the September 14, 2017 hearing.

               The trial court denied plaintiffs’ motion for leave and vacation of

judgment. The trial court also denied plaintiffs’ motion for audio recording, stating

that “the Court did not make an audio recording of the ex parte trial.”

               On October 11, 2017, plaintiffs filed objections to the magistrate’s

decision. Plaintiffs attached an affidavit from their attorney, an affidavit from

plaintiffs themselves, a copy of a list of property that Benson lost and produced at

trial, and a copy of a failure of service notification from the Cleveland Municipal

Court showing that service was not perfected on Benson.                Plaintiffs also

subsequently filed a motion to stay execution and strike “Defendant’s ‘Lien

Certificate Request’ of 10/10/2017, and the ‘Certificate of Judgment for Lien,’

entered by [the trial court] on or about 10/16/2017.” The trial court did not rule on

that motion.

               In its June 1, 2018 judgment entry reviewing plaintiffs’ objections, the

trial court grouped the objections into four categories: lack of audio recording, lack
of notice of trial date, dismissals with/without prejudice, and factual objections.

First, the trial court overruled plaintiffs’ objections based on the lack of audio

recording, citing Loc.R. 3.08(C) of the Court of Common Pleas of Cuyahoga County,

General Division, and finding that there was “no requirement that a [m]agistrate

create an audio recording of a court proceeding, once the matter reaches beyond the

first cause hearing stage.”

               As to the lack of notice of trial date, the trial court stated that because

Foster was represented by counsel, counsel, not Foster himself, would have received

notice of the September 14 hearing. The court stated that while plaintiffs’ counsel

“[did] not recall receiving a notice of the hearing[,]” “plaintiff was aware that the

April 2017 settlement conference was unsuccessful, and [that] the matter would be

set for trial. The trial notice was issued on August 7, 2017 and mailed to counsel on

August 10, 2018 [sic], more than one month before the September 14, 2017 trial.”

The trial court stated that it was “counsel’s responsibility to keep apprised of the

Court’s docket and any upcoming events[,]” and that “it is the responsibility of the

parties to review the docket and filings.” The court also noted that it had an

electronic docket. The trial court thus upheld “the dismissal of Plaintiff’s case for

his failure to appear at Trial.”

               Turning to plaintiffs’ objections as to the dismissals, the trial court

stated,

      In light of the prevailing case law that favors a dismissal without
      prejudice, the objection to the fact that that dismissal was with
      prejudice is well-taken. The dismissal of Plaintiff’s claims should have
      been without prejudice. The Magistrate’s decision is modified to reflect
      the fact that the dismissal of Plaintiff’s case is without prejudice.

      Plaintiff also objects to the language concerning the dismissal of
      Defendant’s counterclaims against the entity Foster EM Family Trust
      who was added as a party-plaintiff in Plaintiff’s Amended Complaint.
      * * * A review of the docket reveals that Defendants’ counterclaims were
      asserted as to Erol Foster only. After Plaintiff amended his complaint
      to name Foster EM Family Trust as a new party-plaintiff, Defendants
      did not restate their counterclaims against the new Plaintiff.
      Furthermore, when Defendants had the opportunity to present
      evidence at trial against Foster EM Family Trust, they failed to do so.

(Emphasis sic.) As a result, the trial court sustained plaintiffs’ objection and

dismissed Benson’s counterclaims against Foster EM Family Trust with prejudice.

               Finally, as to plaintiffs’ objections to the magistrate’s factual findings,

the trial court first noted that plaintiffs “did not attach any evidence to [their]

objections from which the Court might conclude that the Magistrate’s factual

findings were indeed ‘against the manifest weight of the evidence.’” The court went

on to state, “Plaintiffs’ Objections included an affidavit from Plaintiff Erol Foster

which avers only that he had no notice of the trial on September 14. The affidavit

from the Plaintiff does not include any allegations challenging the factual matters

used by the Court to come to its ruling.” The trial court also stated that even if it

“were to construe Plaintiffs’ Objections as a Motion for Relief, Civil Rule 60(B) has

the same requirements for the type of evidence that must be presented to the Court

when a party challenges factual findings.” The trial court found that plaintiffs’

failure to attach factual material in support did not comply with Civ.R. 60(B). The

court therefore overruled the plaintiffs’ factual objections.
               On June 14, plaintiffs filed a motion to stay execution and to strike

“Defendant’s ‘Garnishment Other than Personal Earnings’ of 6/4/2018, and, the

Judgment Entry/Notice of this Court of on or about 6/13/2018.” On July 2, 2018,

the trial court issued a journal entry stating that granting plaintiffs’ motion for a stay

of execution was “contingent on plaintiffs providing a supersedeas bond of $8,000

plus court costs” and that “the stay will take effect when the bond is approved by the

court.” The docket does not reflect whether plaintiffs ever provided the bond and

whether the trial court actually granted the stay.

               Plaintiffs also contemporaneously filed a notice of appeal from the

court’s June 1, 2018 judgment entry.

               On January 4, 2019, we remanded the case to the trial court under

App.R. 9(E), finding that “[a]lthough the trial court adopted the magistrate’s report,

it failed to enter a separate judgment stating the relief to be afforded.” On remand,

the trial court granted the following judgment:

      On Defendants’ counterclaims against Plaintiff Erol Foster, the Court
      grants judgment to Defendants against Plaintiff Erol Foster in the
      amount of $8000 plus court costs with interest from the date of
      judgment.

      On Defendants’ counterclaims against Plaintiff Erol Foster Family
      Trust, the Court dismisses those counterclaims with prejudice.

      On Plaintiff’s claims against Defendants, the Court dismisses those
      claims with prejudice.

               It is from this judgment that Foster now appeals.
   II.      Law and Analysis

            A.   Due Process

                 In Foster’s first assignment of error, he argues that the trial court

denied him his procedural due process rights by (1) failing to provide plaintiffs or

their counsel notice of the September 14 hearing, (2) proceeding with the hearing

without plaintiffs, and (3) failing to “make any findings as to service of notice of

hearing.”

         1. Notice

                 Foster first argues that he, the Foster EM Family Trust, and his

counsel did not receive notice of the September 14 hearing before the magistrate.

                 Foremost, “[t]he power to dismiss for lack of prosecution is within the

sound discretion of the trial court, and appellate review is confined solely to whether

the trial court abused that discretion.” Pembaur v. Leis, 1 Ohio St.3d 89, 91, 437,

N.E.2d 1199 (1982). In Pembaur, the Ohio Supreme Court stated, “Pursuant

to Civ.R. 41(B)(1), it is not an abuse of discretion for the trial court to dismiss an

action, with prejudice, for lack of prosecution when a plaintiff voluntarily fails to

appear at a hearing, without explanation, when the court has directed him to be

present and his location is unknown.” Id. at syllabus.

                 In this case, the trial court’s docket reflects that the trial court

scheduled the September 14 hearing on August 9, 2017. Further, the trial court’s

August 11, 2017 judgment entry — which set the case for trial on September 14 —

states that a copy of the entry was “sent by regular U.S. mail to parties/counsel on
8/10/17.” Further, on March 3, 2017, the trial court issued a journal entry warning

that “[p]ursuant to Ohio Rule of Civil Procedure 41(B), failure of a party or counsel

to attend may result in dismissal of that party’s claims[.]”

      Notice shall be deemed to have been provided once the clerk has served
      notice of the entry and made the appropriate notation on the
      docket. Atkinson v. Grumman Ohio Corporation (1988), 37 Ohio St.3d
      80, paragraph four of syllabus. Moreover, the validity of the judgment
      is not affected by a party’s failure to receive such notice. Id. There is
      also a presumption of proper service in cases where the Civil Rules on
      service are followed. Grant v. Ivy (1980), 69 Ohio App.2d 40,
      42. However, this presumption may be rebutted by sufficient
      evidence. Id.

Martin v. Manning, 8th Dist. Cuyahoga No. 62039, 1991 Ohio App. LEXIS 5763, 1-

2 (Dec. 5, 1991). “[N]otice to an attorney may be imputed to the client.” State v.

Hysell, 4th Dist. Meigs No. 95 A 4, 1995 Ohio App. LEXIS 4408, 7 (Sept. 27, 1995).

               In an attempt to rebut the presumption of service, Foster points to

affidavits from him, the trust itself, and the parties’ attorney, which were attached

to their objections to the magistrate’s decision. Plaintiffs’ attorney’s affidavit states

that he “did not or [does] not recall receiving a notice of said hearing.”

               However, “a party’s self-serving statement that he did not receive

service is generally insufficient to rebut the presumption of service.” Castanias v.

Castanias, 12th Dist. Warren No. CA2009-11-152, 2010-Ohio-4300, ¶ 11. Therefore,

plaintiffs’ attorney’s claim that he does not remember receiving notice is insufficient

to rebut the presumption of service. Because the docket reflects that plaintiffs

and/or their attorney received notice of the September 14 hearing, we presume that

service was proper and find that the trial court did not abuse its discretion.
       2. Plaintiffs’ Absence at Hearing

                Foster next argues that the trial court abused its discretion by

proceeding to trial in plaintiffs’ absence. However, as discussed above, we find no

abuse of discretion with the trial court proceeding without plaintiffs.

       3. Findings of Service of Notice

                Third, Foster argues that the magistrate “failed to make any findings

as to service of notice of hearing[,]” stating that the decision only said that “Plaintiffs

failed to appear” and failed to state how or whether plaintiffs were served. Foster,

however, fails to cite any support establishing that a magistrate must make factual

findings related to service of notice. Further, “[a] court speaks through its docket

and journal entries.” State v. Deal, 8th Dist. Cuyahoga No. 88669, 2007-Ohio-5943,

¶ 54, citing State v. Brooke, 113 Ohio St.3d 199, 2007-Ohio-1533, 863 N.E.2d 1024.

By stating that “plaintiffs failed to appear,” the magistrate impliedly found, based on

evidence in the docket, that plaintiffs received service, and the trial court’s docket

confirms such a finding.

                Accordingly, we overrule Foster’s first assignment of error.

       B. Failure to Record

                In Foster’s second assignment of error, he argues that the trial court

“erred in failing to record the proceedings before the magistrate (hearing of

09/14/2017).”
               Civ.R. 53(D)(7) requires that the proceedings before a magistrate be

recorded in accordance with the procedures established by the court. Rule 3.08 of

the Cleveland Housing Court’s rules, however, states in relevant part:

      (A) Except where required by law, the Court does not utilize a court
      reporter to transcribe proceedings in civil matters.

      (B) Any party or his representative may retain the service of a private
      reporter to keep a verbatim record of any scheduled hearing. * * *

      (C) An “audio only” digital recording is made of eviction hearings.
      Audio only digital recordings of other hearings also may be made.

(Emphasis added.)

               The September 14 hearing was not an eviction hearing, particularly

because the trial court dismissed plaintiffs’ eviction action based on plaintiffs’

absence and failure to prosecute their claims. Instead, the hearing only concerned

Benson’s counterclaims against Foster. There is nothing from the record to suggest

that any party retained the service of a private reporter or that the trial court

required the hearing to be recorded.         Therefore, pursuant to the procedures

established in the Cleveland Municipal Court, it was plaintiffs’ responsibility to

retain a private court reporter if they desired one, not the court’s, and the trial court

did not err in not recording the proceedings.

               Accordingly, we overrule Foster’s second assignment of error.
C. Manifest Weight and Sufficiency of the Evidence

               In Foster’s third, fourth, fifth, sixth, seventh, ninth, tenth, and

eleventh assignments of error, he argues that the trial court’s judgment was

supported by insufficient evidence and was against the manifest weight of the

evidence.

               It is well settled that “an appellant bears the burden of providing the

reviewing court with a transcript of the proceedings to demonstrate any claimed

errors.” State v. Soverns, 8th Dist. Cuyahoga No. 101185, 2014-Ohio-4094, ¶ 6,

citing State v. Blashaw, 8th Dist. Cuyahoga No. 98719, 2012-Ohio-6011. “‘When

portions of the transcript necessary for resolution of assigned errors are omitted

from the record, the reviewing court has nothing to pass upon and, thus, as to those

assigned errors, the court has no choice but to presume the validity of the lower

court’s proceedings, and affirm.’” State v. Simmons, 8th Dist. Cuyahoga No.

100638, 2014-Ohio-3038, ¶ 14, quoting Knapp v. Edwards Laboratories, 61 Ohio

St.2d 197, 400 N.E.2d 384 (1980). Further, “[i]f no recording of the proceedings

was made, * * * the appellant may prepare a statement of the evidence or

proceedings from the best available means, including the appellant’s recollection.”

App.R. 9(C).

               Here, Foster challenges the sufficiency and manifest weight of the

evidence presented at the September 14 hearing. Without a transcript or statement

of the evidence or proceedings, however, we have no basis upon which to analyze his

assignments of error that concern factual disputes. Fennell v. DeMichiei, 8th Dist.
Cuyahoga No. 106966, 2019-Ohio-252, ¶ 11 (“[B]ecause Fennell did not file a

transcript of either the August 2017 or February 2018 hearings, we are unable to

review her arguments to the extent they relate to factual disputes.”). Instead, we are

left with the trial court’s factual findings. Accordingly, we must presume regularity

of the lower court’s proceedings and affirm the trial court’s judgment.      State v.

Williams, 8th Dist. Cuyahoga No. 101806, 2015-Ohio-881, ¶ 13.

              Accordingly, we overrule Foster’s third, fourth, fifth, sixth, seventh,

ninth, tenth, and eleventh assignments of error.

      D. Trial Court’s Award to “Defendants”

              In Foster’s eighth assignment of error, he argues that the trial court

erred “in referring to ‘Defendant/Appellee(s)s’ [sic] in the plural” and “arbitrarily

awarding judgment to both Defendant/Appellees[.]” He also argues that the trial

court erred in awarding damages to defendants “for all property, regardless of if or

whether it belonged to [Benson or Thomas] * * * or was jointly owned.”

              We disagree with Foster that the trial court erred in awarding

damages to Benson without finding whether the property was jointly owned. At the

September 14 hearing, Benson provided the trial court with a list of property that

she lost or was destroyed by Foster’s actions in support of her counterclaim, which

was submitted and received by the trial court as an exhibit. Further, plaintiffs did

not attend the hearing, let alone provide evidence suggesting that Benson did not

own any of the property that she included in her list, cross-examine Benson, or

challenge the amount that the trial court attributed to the property.
               Nevertheless, a review of the record shows that Benson was the only

defendant to file a counterclaim against Foster. Therefore, the trial court’s judgment

awarding damages to both Benson and Thomas is incorrect and should only award

damages to Benson. While the trial court’s error is clerical in nature and such an

error can typically be fixed via a nunc pro tunc entry, that type of entry “is restricted

to placing upon the record evidence of judicial action which has been actually taken”

and “it can be exercised only to supply omissions in the exercise of functions that are

clerical merely.” Jacks v. Adamson, 56 Ohio St. 397, 402, 47 N.E. 48 (1897). “The

function of nunc pro tunc is not to change, modify, or correct erroneous judgments,

but merely to have the record speak the truth.” Ruby v. Wolf, 39 Ohio App. 144, 10

Ohio Law Abs. 79, 177 N.E. 240 (8th Dist.1931). Without a transcript of the

September 14th hearing, we are unable to discern whether the trial court correctly

awarded damages only to Benson at the hearing and are left with the trial court’s

erroneous award of damages to Thomas. Therefore, we modify the trial court’s

judgment entry and remand with instructions for the trial court to issue a journal

entry that only awards Benson $8,000 in damages and omits an award to Thomas.

               Accordingly, we sustain in part Foster’s eighth assignment of error to

the extent that the trial court’s judgment entry should reflect that it only awarded

damages to Benson, not Thomas, but overrule the remaining arguments.

      E. Damages

               In Foster’s twelfth assignment of error, he argues that the trial court

erred “in failing to assign a dollar amount of damages to the alleged tort of
conversion and/or to itemize damages therefor.” Foster’s argument in support of

this assignment of error is one sentence long and fails to elaborate on the point he

attempts to make. Further, the trial court’s January 9, 2018 judgment entry

specifically states that it granted defendants damages “in the amount of “$8,000

plus court costs with interest[.]” We are unable to discern what Foster alleges is

deficient with that award.

              Accordingly, we overrule Foster’s twelfth assignment of error.

              Judgment affirmed in part, modified in part, and remanded for the

trial court to issue a journal entry only awarding Benson $8,000 in damages and

omitting an award of damages to Thomas.

       It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
KATHLEEN ANN KEOUGH, J., CONCUR